Citation Nr: 9924185	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-13 521	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied entitlement to service 
connection for tinnitus and PTSD.  The RO also determined 
that no new and material evidence had been submitted to 
warrant reopening a claims of entitlement to service 
connection for hearing loss.  In the statement of the case 
issued in July 1998, the RO clarified the PTSD claim, having 
also previously been denied by a final rating determination, 
as also requiring the submission of new and material 
evidence. 

Additional medical consultation and treatment records were 
received in June 1999 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (1998).  Consequently, a 
decision by the Board is not precluded.  


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has tinnitus as a result of his 
service.

2.  By a rating decision in March 1972, a claim by the 
veteran for entitlement to service connection for high 
frequency hearing loss was denied; a timely notice of 
disagreement was not received in connection with that rating 
decision. 

3.  By a rating decision in August 1995, a claim by the 
veteran for entitlement to service connection for PTSD was 
denied; a substantive appeal was not received in connection 
with that rating decision.

4.  Certain evidence received since the March 1972 and August 
1995 rating decisions respectively is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The March 1972 RO decision denying service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(c) (d)(3) (West 
1991).

3.   The August 1995 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (d)(3) (West 1991).

4.  Evidence submitted since the March 1972 RO decision, 
which denied entitlement to service connection for hearing 
loss, is new and material, and the veteran's claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

5.  Evidence submitted since the August 1995 RO decision, 
which denied entitlement to service connection for PTSD, is 
new and material, and the veteran's claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If arthritis is manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, service medical records are devoid of any 
complaints, treatment or diagnosis relating to tinnitus.  In 
general, post-service medical records consist of records from 
1990's, none of which mentions tinnitus.  The veteran was 
afforded a VA audiological examination in October 1997, which 
did not produce any findings or diagnosis of tinnitus.  

In the absence of evidence indicating the current 
manifestation of a disability, a claim for service 
connection, therefore, is not plausible and accordingly is 
not well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (a case in which a veteran sought service 
connection for hypertension, the Court found that, "[b]ecause 
of the absence of any evidence of current hypertension .... 
appellant's claim is not plausible and, therefore, not well 
grounded.").

The only other evidence in support of the veteran's claim are 
his own statements that his claim is related to service.  
Although the veteran's statements essentially represent 
evidence of continuity of symptomatology, they are not 
competent evidence of the existence of a current disorder or 
a nexus between a current disorder and that symptomatology.  
Under such circumstances, the veteran's statements do not 
make the claim well grounded.  Savage, supra.   Furthermore, 
the veteran is not competent to offer a diagnosis or an 
opinion as to the etiology of the claimed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
the application for a claim for service connection.

Hearing Loss & PTSD

In February 1972, the veteran filed a claim for compensation 
benefits, in pertinent part, for high frequency hearing loss.  
This claim was denied in a March 1972 rating decision.  He 
was notified of that determination, but did not initiate an 
appeal with a timely notice of disagreement.  Accordingly, 
the rating decision became final.  38 U.S.C.A. § 7105(c).

In April 1995, the veteran filed a claim for compensation 
benefits for PTSD inter alia.  This claim was denied in an 
August 1995 rating decision.  He was notified of that 
determination, but did not perfect his appeal as to that 
claim.  Accordingly, the latter rating decision also became 
final.  38 U.S.C.A. § 7105 (d)(3).

In subsequent communications, the veteran requested that his 
claims be reopened.  The RO denied his request, and the 
present appeal ensued.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence that was of record at the time of the last 
denial for hearing loss included service medical records, 
including findings of a medical board upon discharge.  The 
medical board examination was directed to the veteran's 
mental health and contained no findings relating to the 
veteran's audiological condition.  In the absence of any 
showing of high frequency hearing loss in service or at that 
time, the claim was denied in March 1972.  

Evidence submitted since the last final denial relating to 
hearing loss includes a VA contract audiological examination 
of October 1997, which revealed high frequency hearing loss.  
The veteran provided history of hearing loss dating from 
military service on an aircraft carrier and that his only 
significant noise exposure was in service.  The assessment 
was that the results were consistent with cochlear site of 
lesion and noise exposure.  The Board believes this 
additional evidence to be significant in that it appears to 
represent a present disability and an opinion associating 
such disability to service.  It is the Board's judgment that 
the VA examination constitutes new and material evidence, 
within the meaning of the cited legal authority, and the 
veteran's claim has therefore been reopened.

The evidence that was of record at the time of the last 
denial for PTSD encompassed service medical records, 
including findings of a medical board upon discharge, as well 
as service administrative records and medical records and 
reports from 1994-1995, some of the latter of which included 
diagnoses of PTSD.  At least one examination report dated in 
May 1995 related the PTSD condition to the veteran's service.  
At that time the veteran reported stressors consisting of 
death threats associated with witnessing homosexual acts; 
witnessing drug use and being attacked by two men who tried 
to make the veteran put on women's underwear.  After attempts 
were made to verify the alleged stressors and in the absence 
of such verification, the claim was denied.  

Treatment records from 1995 to 1999, reflecting diagnoses and 
treatment for PTSD with additional suggestion of an 
association between that condition and several experiences in 
service were recently submitted in the context of the quest 
to reopen.  While such records are essentially cumulative of 
prior PTSD diagnoses previously of record, the applicable 
guidelines for the evaluation of such evidence has been 
altered.  Medical-nexus evidence generally linking PTSD to 
service has recently been regarded as sufficient to well-
ground a case when, as here, the purported in service 
stressor is a personal assault.  See Patton v. West, 12 Vet. 
App. 272 (1999).

Additionally, the veteran also submitted the names along with 
their telephone numbers only of two servicemen who allegedly 
served with the appellant.  While the veteran was promptly 
provided blank forms and informed that it would be necessary 
for the ship mates to provide written statements, the Board 
considers that additional assistance is required in light of 
the circumstances of this case.  The Board observes that in 
December 1997 prior to the veteran's submission of the names, 
the RO wrote to the veteran suggesting that the submission of 
names and telephone numbers would be adequate.  Moreover, 
special evidentiary procedures were established in February 
1996 for PTSD claims based on personal assault.  See Patton 
v. West, 12 Vet. App. 272 (1999).  Accordingly further 
development is warranted.  

It bears emphasis, however, that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") has also stated that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claims for hearing loss and PTSD having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.  






ORDER

Entitlement to service connection for tinnitus is denied. 

The veteran's claims of entitlement to service connection for 
hearing loss and PTSD are reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision.


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened and has been 
determined to be well grounded, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  

The Board notes that the October 1997 audiological 
examination lacks sufficient rationale vis-à-vis the 
association of current hearing loss to service, and, also, 
the mental health aspect of the record contains multiple 
contradictory diagnoses.  Moreover, it is unclear the extent 
to which the entire claims file was considered prior to 
generation of such reports.  The Court has stated that while 
an examiner can render a current diagnosis based on his 
examination of the veteran, his opinion regarding the 
etiology of an underlying condition (without a thorough 
review of the record) can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
see also Owen v. Brown, 7 Vet. App. 429 (1995).  Accordingly, 
the Board considers that additional audiological and mental 
health examinations would materially assist in the 
development of his appeal.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1998). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify any relevant audiological and 
mental health records which are not 
already of record and, thereafter, the RO 
should obtain any records identified and 
associate those which are not already of 
record with the claims file.

2.  The veteran should be afforded an 
evaluation by an audiologist to determine 
the nature, etiology, and severity of his 
hearing loss.  All indicated studies must 
be conducted, and the audiologist is 
specifically requested to comment whether 
it is as likely as not that any current 
hearing loss is causally related to 
service.  The audiologist should 
specifically address the service medical 
records and the October 1997 audiology 
examination.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with preparation 
of the examination report.

If the audiologist can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. The audiologist should provide 
the rationale for the conclusions reached 
and cite the evidence relied upon or 
rejected in forming any opinion.
3.  The veteran should undertake 
additional development with respect to 
the veteran's claim of entitlement to 
service connection for PTSD in accordance 
with VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III,  5.14(c) (Feb. 20, 1996) and 
Patton v. West, 12 Vet. App. 272 (1999).  

Such development, at a minimum, should 
include the RO initiating contact with 
named shipmates to obtain their addresses 
and, thereafter, to solicit written 
statements concerning the veteran's 
alleged stressors.  If the development in 
these regards has negative results, 
documentation to that effect from each of 
such contacted individuals should be 
placed in the claim file.  

The development should also include a VA 
psychiatric examination which addresses 
the nature, etiology, and extent of any 
psychiatric disorders that may be 
present, including whether the veteran 
meets the diagnostic criteria for PTSD.  
If the medical evidence supports a 
current diagnosis of PTSD, the examiner 
should undertake further development 
otherwise in compliance with the M21-1 
and Patton supra.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claims can 
be granted.  If the RO's determination 
remains adverse to the veteran, then he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, 
as to the ultimate outcome warranted with regard to this 
claim.  The veteran is free to submit additional evidence in 
support of his claims. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

